DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is responsive to the application filed on July 20, 2020.  Claims 2-21 are pending at the time of examination.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2011 was considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,754,734.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 are directed to 

Instant application				Patent (‘734)
2. (New) A method of automating recovery of a networked data storage environment, the method comprising: generating an automated data recovery workflow based on user input; storing the automated data recovery workflow in storage associated with a first computing device; accessing, using a second computing device that is remote from the first computing device, the automated data recovery workflow located in the storage associated with the first computing device; and executing the automated data recovery workflow using the second computing device, wherein executing the automated data recovery workflow comprises: installing on at least one computing device of a first set of computer hardware devices a first secondary storage controller corresponding to a second secondary storage controller that was installed on at least one computing device of a second set of computer hardware devices, wherein the first secondary storage controller is configured to manage data storage operations between at least one client computing device of the first set of computer hardware devices and at least one secondary storage device of the first set of computer hardware devices, and copying at least a portion of content of a data store associated with the second set of computer hardware devices to one or more storage devices associated with the first set of computer hardware devices, the portion of content including a copy of data that was generated by at least -2-Application No.: 16/933,189 Filing Date: July 20, 2020 one application executing on a client computing device of the second set of computer hardware devices.
1. A method of automating recovery of a networked data storage environment, the method comprising: accessing, using a first computing device that is remote from a second computing device, an automated data recovery package located in storage associated with the second computing device, the automated data recovery package generated by the second computing device; and executing the automated data recovery package using the first computing device, wherein said executing the automated data recovery package comprises: installing on at least one computing device of a first set of computer hardware devices a first secondary storage controller corresponding to a second secondary storage controller that was installed on at least one computing device of a second set of computer hardware devices, wherein the first secondary storage controller is configured to manage data storage operations between at least one client computing device of the first set of computer hardware devices and at least one secondary storage device of the first set of computer hardware devices, and copying at least a portion of content of a data store associated with the second set of computer hardware devices to one or more storage devices associated with the first set of computer hardware devices, the portion of content including a copy of data that was generated by at least one application executing on a client computing device of the second set of computer hardware devices.
9. (New) A computer system, comprising: one or more computer processors configured to: generate an automated data recovery workflow based on user input; store the automated data recovery workflow in storage associated with a first computing device; access, with a second computing device that is remote from the first computing device, the automated data recovery workflow stored on the storage associated with the first computing device; and execute the automated data recovery workflow, wherein execution of the automated data recovery workflow causes the one or more computer processors to: install on at least one computing device of a first set of computer hardware devices a first secondary storage controller corresponding to a second secondary storage controller that was installed on at least one computing device of a second set of computer hardware devices, wherein the first secondary storage controller is configured to manage data storage operations between at least one client computing device of the first set of computer hardware devices and at least one secondary storage device of the first set of computer hardware devices, and copy at least a portion of content of a data store associated with the second set of computer hardware devices to one or more storage devices associated with the first set of computer hardware devices, the portion of content including a copy of data that was generated by at least one application executing on a client computing device of the second set of computer hardware devices.
8. A computing system, comprising: one or more computer processors configured to: access an automated data recovery package stored on storage associated with a first computing device, wherein the automated data recovery package is generated by the first computing device; and execute the automated data recovery package, wherein execution of the automated data recovery package causes the one or more computer processors to: install on at least one computing device of a first set of computer hardware devices a first secondary storage controller corresponding to a second secondary storage controller that was installed on at least one computing device of a second set of computer hardware devices, wherein the first secondary storage controller is configured to manage data storage operations between at least one client computing device of the first set of computer hardware devices and at least one secondary storage device of the first set of computer hardware devices, and copy at least a portion of content of a data store associated with the second set of computer hardware devices to one or more storage devices associated with the first set of computer hardware devices, the portion of content including a copy of data that was generated by at least one application executing on a client computing device of the second set of computer hardware devices.
16. (New) Computer-readable, non-transitory, storage medium comprising computer-executable instructions that when executed by one or more computer processors cause the one or more computer processors to: access an automated data recovery workflow stored on storage associated with a first computing device, wherein the automated data recovery workflow is generated by the first computing device; and execute the automated data recovery workflow, wherein execution of the automated data recovery workflow causes the one or more computer processors to: install on at least one computing device of a first set of computer hardware devices a first secondary storage controller corresponding to a second secondary storage controller that was installed on at least one computing device of a second set of computer hardware devices, wherein the first secondary storage controller is configured to manage data storage operations between at least one client computing device of the first set of computer hardware devices and at least one secondary storage device of the first set of computer hardware devices, and copy at least a portion of content of a data store associated with the second set of computer hardware devices to one or more storage devices associated with the first set of computer hardware devices, the portion of content including a copy of data that was generated by at least one application executing on a client computing device of the second set of computer hardware devices.
15. Non-transitory, computer-readable storage medium comprising computer-executable instructions that when executed by one or more computer processors cause the one or more computer processors to: access an automated data recovery package stored on storage associated with a first computing device, wherein the automated data recovery package is generated by the first computing device; and execute the automated data recovery package, wherein execution of the automated data recovery package causes the one or more computer processors to: install on at least one computing device of a first set of computer hardware devices a first secondary storage controller corresponding to a second secondary storage controller that was installed on at least one computing device of a second set of computer hardware devices, wherein the first secondary storage controller is configured to manage data storage operations between at least one client computing device of the first set of computer hardware devices and at least one secondary storage device of the first set of computer hardware devices, and copy at least a portion of content of a data store associated with the second set of computer hardware devices to one or more storage devices associated with the first set of computer hardware devices, the portion of content including a copy of data that was generated by at least one application executing on a client computing device of the second set of computer hardware devices.




After analyzing the language claim of the claims, it is clear that claims 2-21 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 10,754,734.  While claims 2-21 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 10,754,734, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,754,734, but indicate that it is merely a subset of the Patent No. 10,754,734. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 2-21 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Art of Record
	Prior art publication to Dilman et al. (US 2009/0106327) discloses a computer is programmed to identify failures and perform recovery of data.  Specifically, in several embodiments, the computer is programmed to automatically check integrity of data in a storage structure to identify a set of failures related to the storage structure.  The computer is further programmed in some embodiments to identify, based on one failure in the set of failures, a group of repairs to fix that one failure.  Each repair in the group 
of repairs is alternative to another repair in the group (abstract).
	Prior art issued to Natanzon et al. (US Patent 8,600,945) discloses computer implemented method and computer program product for executing an action selected from the group consisting of removing a LUN from a consistency group on a production site and adding a LUN to a consistency group on a production site; wherein the action is performed without loss of a journal tracking the changes to the consistency group at a replication site, the replication site replicating the consistency group on the production site (abstract).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-21 are allowed.
The prior art of record fails to teach or fairly suggest wherein executing the automated data recovery workflow comprises: installing on at least one computing device of a first set of computer hardware devices a first secondary storage controller corresponding to a second secondary storage controller that was installed on at least one computing device of a second set of computer hardware devices, wherein the first secondary storage controller is configured to manage data storage operations between at least one client computing device of the first set of computer hardware devices and at least one secondary storage device of the first set of computer hardware devices, and copying at least a portion of content of a data store associated with the second set of computer hardware devices to one or more storage devices associated with the first set of computer hardware devices, the portion of content including a copy of data that was generated by at least -2-Application No.: 16/933,189 Filing Date: July 20, 2020 one application executing on a client computing device of the second set of computer hardware devices, as recited in independent claim 2 and substantially similar to independent claims 9 and 16.
Thus, prior art of record neither anticipates, nor obvious the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 24, 2022